DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 3/17/20.  These drawings are not accepted because they are not clearly labeled as “Replacement Sheets”.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Nucleotide and/or Amino Acid Sequence Disclosures
Claims 6, 16, 23, and 28-29  refer to a nucleotide sequence of AD-18534 have the label has sequence identifiers.  These sequences need to be listed in claims 6, 16, 23, and 28-29 to comply with sequence rules 37 CFR 1.821-1.825.  See 37 CFR 1.821(d): Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 16, 18, 19, 22, 23, and 25-26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sah et al. (US 20100120893, cited on an IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Sah et al. teach methods comprising administering the dsRNA labeled as AD-18324 to V30M hTTR transgenic mice (paragraph 314).  Sah et al. teach administering the siRNA to rats (paragraphs 361-389).  Sah et al. teach that senile cardiac amyloidosis (SSA) is accompanied by TTR deposits in many other organs (paragraph 5).  TTR mutations accelerate the process of TTR amyloid formation and are the most important risk factor for the development of clinically significant TTR amyloidosis (paragraph).  The liver is the major site of TTR expression and other sites include choroid plexus, retina, and pancreas where there is significant expression of TTR (paragraph 5).  
The broadest reasonable interpretation of the claimed method embraces any route of delivery to administer the dsRNA to the eye.  In addition, the maintaining step in step b) of claim 22 is very broad and does recite any method steps to complete this step.  Sah et al. teach systemic administration of the dsRNA which would be embraced by the claimed method (page 23).  Thus, a person of skill in the art carrying out the claimed method of Sah would anticipate the method steps of claims 1 and 22.
Paragraph 20 of Sah teaches that the dsRNA does not result in immunostimulatory activity in the human as measured by IFN-alpha and TNF-alpha ELISA assays. 
Although Sah et al. is silent with respect to the limitations in the instant claims (wherein TTR expression is inhibited by at least 10%, 40%, or at least 60% in claims 18 and 25), Sah et al. teach all of the claimed active method steps, so the functional effects of the claimed methods are considered to be inherent in the method steps taught by Sah et al.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-9, 15, 17, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sah et al. (‘893).
The rejection of 1-3, 16, 18, 19, 22, 23, and 25-26 as being anticipated by ‘893 is incorporated herein.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
Sah et al. suggest treating TTR-related diseases and conditions by administering siRNAs targeting TTR.  Sah et al. teach that SSA is accompanied by TTR deposits in many other organs (paragraph 5).  TTR mutations accelerate the process of TTR amyloid formation and are the most important risk factor for the development of clinically significant TTR amyloidosis (paragraph 5).  The liver is the major site of TTR expression and other sites include choroid plexus, retina, and pancreas are sites with significant expression of TTR (paragraph 5).  Sah, et al. indicate that dsRNA targeting TTR is used for treatment of vitreous opacities, which is a symptom of TTR-amyloidosis (paragraphs 75 and 223).  Sah et al. teach that the dsRNAs targeting TTR may be administered by any means that allows for introduction of the dsRNA into a desired target cell (paragraph 0119 and 135).  Sah et al. teach methods comprising administering the siRNA labeled as AD-18324 to V30M hTTR transgenic mice (paragraph 314).  Sah et al. teach administering the siRNA to rats (paragraphs 361-389).  The broadest reasonable interpretation of the claimed method embraces any route of delivery to administer the dsRNA to the eye.  
Sah et al. identify the instantly claimed AD-18324 as a lead candidate siRNA for targeting human TTR and administers AD-18324 to V30M hTTR transgenic mice via intravenous infusion (pp.55-56, paragraphs 300-305).  Sah teaches the instantly claimed AD-18534 is an siRNA that targets wild-type rat TTP and teaches administering AD-18534 to rats via intravenous infusion (paragraphs 361-389).  Sah, et al. teach that dsRNAs were conjugated to cholesterol (paragraph 240).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to treat a V30M TTR-related disorder in a human subject by administering a TTR-targeted dsRNA because Sah, et al. clearly suggest doing so.  It would have been obvious to treat TTR amyloidosis in the form of vitreous opacities by such a method because Sah, et al. clearly suggest doing so.  It would have been obvious to administer the instantly claimed AD-18324 dsRNA in the methods of Sah, et al. because Sah, et al. identify AD-18324 as a lead dsRNA for inhibiting TTR-related disorders and demonstrate the effectiveness of AD-18324 in vivo in V30M hTTR transgenic mice.  It would have been obvious to conduct the in vivo test of AD-18324 in a V30M hTTR transgenic rat because both mice and rats are well-known in the art as model organisms for in vivo drug testing.  It would have been obvious to administer AD-18534 directly to the retina of a wild-type rat to test whether such administration effectively reduces TTR expression in the retina.  One of ordinary skill in the art would be motivated to perform such a test because Sah demonstrated that AD-18534 effectively inhibited wild-type rat TTR expression in rat liver following intravenous administration of AD-18534 and that TTR is involved in vitreous opacities.  Performing the ocular test on wild-type mice would serve as a proof-of-concept for inhibiting TTR in the retina prior to investing resources in transgenic rats that model mutant TTR-mediated vitreal opacities. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sah et al. (supra) as applied to claim 22 above, and further in view of Passioura et al. (BMC Biotechnology 2009, 9L 57, pages 1-11).
Sah et al. does not specifically teach the method steps in claim 27.
However, at the time the invention was made, administering dsRNA to a retinal pigment epithelial cell line (ARPE-19) and incubating the transfected cells for 48 hours and measuring total RNA from the cell line and amplifying mRNA using RT-pCR was well-known in the prior art as exemplified by Passioura et al.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Sah et al. taken with Passioura et al. to deliver TTR dsRNA to ARPE-19 cells, namely to arrive at the claimed method.  One of ordinary skill in the art would have been motivated to combine the teaching to study AD-18324 in RPE cell line before administering to a subject.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  See KSR v. Teleflex, 550 U.S. 398, 82 USPQ2d 1385 (2007).  Passioura et al. teach transfecting ARPE-19 cells with siRNA for 48 hours then measuring the amount of the target RNA (total RNA) in the cell line using RT-PCR (pages 1 and 9-10).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 24 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of the limitation ‘cell is a human retinal pigment epithelium transgenic cell’ in claim 24 is a transgenic human.  Claim 24 is dependent on claim 22 and claim 22 appears to be directed to a cell culture assay.  However, there are no method steps or materials to limit the method to the assay and exclude a transgenic human in the method because the maintaining step is so broad that it reads on administering to a transgenic human and waiting a sufficient time after administration for TTR inhibition.  The specification does not appear to provide a definition of the term to specifically exclude the human.  Suggest amending the claim to recite ‘non-human’ or another amendment or method steps to step b) to exclude transgenic humans.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 15, 17-19, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,101,643 in view of Sandgren et al. (Acta Ophthalmol. 2008: 86, 520-524).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to using TTR dsRNA to reduce TTR amyloid deposit in a human subject, wherein the dsRNA is administered in a composition comprising a lipid formulation and a cationic lipid.  Both set of claims embrace a human comprising a V30M TTR gene.  The only difference between the instant claims and the claims of ‘643 is the instant claims specifically recite administering the dsRNA to the retina (retinal epithelium cell) of the subject.
However, the route of administration in claims 1 and 22 is so broad that it embraces directly or indirectly administering the dsRNA to the retina or retinal epithelium cell.  Thus, in view of the breadth of the claimed method, one of ordinary skill in the art carrying out the claimed method would arrive at the method recited in claims 1 and 22.
In addition, at the time the invention was made, Sandgren et al. teach that eye complications increase with time after liver transplant (LT).  See pages 520-524.  Biological specimens from LT patients showed amyloidogenic transthyretin (ATTR) Val30Met mutation.  Familial amyloid polyneuropathy (FAP) encompasses a group of hereditary diseases characterized by extracellular deposition of amyloid in various organs and tissues.  Ocular involvement in FAP includes the deposition of amyloid in the vitreous body and can be the presenting symptom.  Vitreous amyloid is found exclusively in the hereditary forms of generalized amyloidosis which is related to mutations of TTR.  TTR is found in the retinal pigment epithelium cell (RPE) of a subject.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the claims of ‘643 with the teaching of Sandgren et al. to reduce TTR mRNA expression in RPE of a subject having FAP, namely to arrive at the claimed invention.  Since reducing TTR mRNA expression in RPE in a human subject having TTR-related ocular amyloidosis can treat FAP, one of ordinary skill in the art would have been motivated to use the dsRNA in a therapeutic method.  Sandgren et al. teach that humans with FAP have V30M TTR gene.  It would have been obvious to a person of ordinary skill in the art to conduct the in vivo test of the dsRNA in a V30M hTTR transgenic rat because both mice and rats are well-known in the art as model organisms for in vivo drug testing.  Claim 4 of ‘643 disclose reducing TTR amyloid deposit which comprises V30M mutant TTR and the subject is a human subject.  The limitations in claims 8-9, 18-19, and 25-26 are directed to observations of the claimed method and one of ordinary skill in the art would arrive at these observations since both methods embrace the same method steps and materials.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claims 1-5, 7-9, 15, 17-19, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,168,775 (cited on an IDS) in view of Sandgren et al. (Acta Ophthalmol. 2008: 86, 520-524).
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to using TTR dsRNA to reduce TTR amyloid deposit in a human subject.  Both claims embrace the dsRNA being conjugated to a cholesterol moiety.  The only difference between the instant claims and the claims of ‘643 is the instant claims specifically recite administering the dsRNA to the retina (retinal epithelium cell) of the subject.
However, the route of administration in claims 1 and 22 is so broad that it embraces directly or indirectly administering the dsRNA to the retina or retinal epithelium cell.  Thus, in view of the breadth of the claimed method, one of ordinary skill in the art carrying out the claimed method would arrive at the method recited in claims 1 and 22.
In addition, at the time the invention was made, Sandgren et al. teach that eye complications increase with time after liver transplant (LT).  See pages 520-524.  Biological specimens from LT patients showed amyloidogenic transthyretin (ATTR) Val30Met mutation.  Familial amyloid polyneuropathy (FAP) encompasses a group of hereditary diseases characterized by extracellular deposition of amyloid in various organs and tissues.  Ocular involvement in FAP includes the deposition of amyloid in the vitreous body and can be the presenting symptom.  Vitreous amyloid is found exclusively in the hereditary forms of generalized amyloidosis which is related to mutations of TTR.  TTR is found in the retinal pigment epithelium cell (RPE) of a subject.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the claims of ‘775 with the teaching of Sandgren et al. to reduce TTR mRNA expression in RPE of a subject having FAP, namely to arrive at the claimed invention.  Since reducing TTR mRNA expression in RPE in a human subject having TTR-related ocular amyloidosis can treat FAP, one of ordinary skill in the art would have been motivated to use the dsRNA in a therapeutic method in humans in need thereof.  Sandgren et al. teach that humans with FAP have V30M TTR gene.  One of ordinary skill in the art would have been motivated to conjugate a cholesterol molecule to the dsRNA to assist in delivery to the subject.  It would have been obvious to a person of ordinary skill in the art to conduct the in vivo test of the dsRNA in a V30M hTTR transgenic rat because both mice and rats are well-known in the art as model organisms for in vivo drug testing.  The limitations in claims 8-9, 18-19, and 25-26 are directed to observations of the claimed method and one of ordinary skill in the art would arrive at these observations since both methods embrace the same method steps and materials.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.

Claims 1-5, 7-9, 15, 17-19, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,234,196 (cited on an IDS) in view of Sandgren et al. (Acta Ophthalmol. 2008: 86, 520-524).
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to using TTR dsRNA to reduce TTR amyloid deposit in a human subject.  Both claims embrace the dsRNA being conjugated to a cholesterol moiety.  The only difference between the instant claims and the claims of ‘196 is the instant claims specifically recite administering the dsRNA to the retina (retinal epithelium cell) of the subject.
However, the route of administration in claims 1 and 22 is so broad that it embraces directly or indirectly administering the dsRNA to the retina or retinal epithelium cell.  Thus, in view of the breadth of the claimed method, one of ordinary skill in the art carrying out the claimed method would arrive at the method recited in claims 1 and 22.
In addition, at the time the invention was made, Sandgren et al. teach that eye complications increase with time after liver transplant (LT).  See pages 520-524.  Biological specimens from LT patients showed amyloidogenic transthyretin (ATTR) Val30Met mutation.  Familial amyloid polyneuropathy (FAP) encompasses a group of hereditary diseases characterized by extracellular deposition of amyloid in various organs and tissues.  Ocular involvement in FAP includes the deposition of amyloid in the vitreous body and can be the presenting symptom.  Vitreous amyloid is found exclusively in the hereditary forms of generalized amyloidosis which is related to mutations of TTR.  TTR is found in the retinal pigment epithelium cell (RPE) of a subject.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the claims of ‘196 with the teaching of Sandgren et al. to reduce TTR mRNA expression in RPE of a subject having FAP, namely to arrive at the claimed invention.  Since reducing TTR mRNA expression in RPE in a human subject having TTR-related ocular amyloidosis can treat FAP, one of ordinary skill in the art would have been motivated to use the dsRNA in a therapeutic method in humans in need thereof.  Sandgren et al. teach that humans with FAP have V30M TTR gene.  One of ordinary skill in the art would have been motivated to conjugate a cholesterol molecule to the dsRNA to assist in delivery to the subject.  It would have been obvious to a person of ordinary skill in the art to conduct the in vivo test of the dsRNA in a V30M hTTR transgenic rat because both mice and rats are well-known in the art as model organisms for in vivo drug testing.  The limitations in claims 8-9, 18-19, and 25-26 are directed to observations of the claimed method and one of ordinary skill in the art would arrive at these observations since both methods embrace the same method steps and materials.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635